UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
SWARREN S. JONES, JR., ESQ. #003781980
Law Offices of Warren S. Jones, Jr., LLC
1 Trinity Lane
Mt. Holly New Jersey 08060
(609) 261-8400                                                                                      Order Filed on March 19, 2019
email@warrensjones.com
Attorneys for Creditor Wilmington Savings Fund Society, FSB, d/b/a
                                                                                                    by Clerk
Christiana Trust, not in its individual capacity but solely in its capacity as                      U.S. Bankruptcy Court
Owner Trustee of Matawin Ventures Trust Series 2017-2                                               District of New Jersey
K.052-728


In Re:                                                                           Case No.:        ____________________
                                                                                                      16-27225-ABA

Timothy D. Kinder aka Timmy D. Kinder                                            Hearing Date:           3/5/2019
                                                                                                  ____________________
and Linda L. Kinder
                                                                                 Judge:           Andrew B. Altenburg, Jr.
                                                                                                  ____________________

                                                                                 Chapter:                  13
                                                                                                  ____________________




                    Recommended Local Form:                                 ☐ Followed           ☐ Modified



                                                        ORDER VACATING STAY

         The relief set forth on the following page is hereby ORDERED.




DATED: March 19, 2019
                                       Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its individual capacity but solely in
                                                     its capacity as Owner Trustee of Matawin Ventures Trust Series 2017-2

          Upon the motion of                                                                                                                        , under
 Bankruptcy Code section 362(a) for relief from the automatic stay as to certain property as
 hereinafter set forth, and for cause shown, it is

          ORDERED that the automatic stay is vacated to permit the movant to institute or resume
 and prosecute to conclusion one or more actions in the court(s) of appropriate jurisdiction to
 pursue the movant’s rights in the following:

          ☐ Real property more fully described as:
                13 Lakeside Drive, Bridgeton, NJ 08302




         It is further ORDERED that the movant, its successors or assignees, may proceed with its
rights and remedies under the terms of the subject mortgage and pursue its state court remedies
including, but not limited to, taking the property to sheriff’s sale, in addition to potentially pursuing
other loss mitigation alternatives, including, but not limited to, a loan modification, short sale or
deed-in-lieu foreclosure. Additionally, any purchaser of the property at sheriff’s sale (or
purchaser’s assignee) may take any legal action for enforcement of its right to possession of the
property.

          ☐ Personal property more fully described as:




          It is further ORDERED that the movant may join the debtor and any trustee appointed in
 this case as defendants in its action(s) irrespective of any conversion to any other chapter of the
 Bankruptcy Code.

          The movant shall serve this order on the debtor, any trustee and any other party who
 entered an appearance on the motion.
           IT is further ORDERED that Debtor shall be bound by this Order in any conversion of the above-entitled
  bankruptcy proceeding or in any subsequently filed bankruptcy proceeding. Any future automatic stays issued                            rev. 7/12/16
  during that period relating to the interest in the subject Property of Secured Creditor shall be null and void.


                                                                         2
